Per Curiam.
This is an application for mandamus to compel respondent to frame an issue, or show cause why he should not do so, in a certain mandamus proceeding pending before him in said court wherein relator sought to compel the council of the village of G-obleville to approve a certain druggist’s bond presented by said relator. For the reason that it appears from the return of respondent circuit judge in the answer of said council that while said bond was in the custody of said village council, the same not having been accepted and approved, three of the four sureties thereto filed in writing with said council their withdrawal from said bond as sureties and notice of refusal to serve as such, therefore at the time the said mandamus was heard before respondent there was no proper bond to be passed upon by said council or said respondent, further proceedings would have been useless.
The writ is denied, with costs.